                                                         USDC1SDNY
       Case 1:15-cv-08724-VEC Document 68 Filed 02/05/21 Page   of 2
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
                                                         DATE FILED: 2/5/2021
UNITED STATES U.S. DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 MINERVA MARINE INC.,
 individually and on behalf of
 M/V MINERVA VERA (IMO No. 9411941),

                                    Plaintiffs,            15-CV-8724 (VEC)
        -against-
                                                                ORDER
 O.W. BUNKER MALTA LIMITED,
 SEKA S.A., and ING BANK N.V.

                                    Defendants.



VALERIE CAPRONI, United States District Judge:

       WHEREAS on February 5, 2021, the parties informed the Court that they had reached a

settlement in principle, Dkt. 67;

       IT IS HEREBY ORDERED that all previously scheduled conferences and other

deadlines are cancelled.

       IT IS FURTHER ORDERED that this action will be dismissed with prejudice on April 9,

2021, unless before that date one or more of the parties files a letter with the Court requesting

that the action not be dismissed and explaining why the action should not be dismissed in light of

the parties’ settlement. To be clear, any request that the action not be dismissed must be filed

before April 9, 2021; any request filed on or after that date may be denied solely on that basis.

       If the parties wish for the Court to retain jurisdiction to enforce their settlement

agreement, not later than April 2, 2021, they must submit (1) their settlement agreement to the

Court in accordance with Rule 7.A of the Court’s Individual Practices and (2) a request that the
         Case 1:15-cv-08724-VEC Document 68 Filed 02/05/21 Page 2 of 2




Court issue an order expressly retaining jurisdiction to enforce the settlement agreement.

See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).

       IT IS FURTHER ORDERED that upon dismissal, the Court will order the Clerk of Court

to disburse the amount deposited (plus interest). By no later than Friday, April 9, 2021, the

parties must jointly inform the Court what amount is to be paid to each of the parties. In the

same joint letter, the parties must inform the Court to whom the checks should be made payable

and to what address they should be sent.


SO ORDERED.
                                                         __________________________
Date: February 5, 2021                                      VALERIE CAPRONI
      New York, New York                                  United States District Judge
